Citation Nr: 1636782	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent prior to December 23, 2013, and to an evaluation higher than 50 percent on and after December 23, 2013 for service-connected posttraumatic stress disorder (PTSD), previously rated as anxiety disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1966 until May 1968, with service in Vietnam.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This case was previously remanded by the Board in June 2015 for additional development and has since been returned to the Board for further appellate review.

The May 2012 rating decision granted entitlement to service connection for anxiety disorder, not otherwise specified, and assigned a 10 percent initial evaluation effective May 17, 2011.  In a December 2015 rating decision, the RO granted service connection for PTSD, formerly diagnosed as anxiety disorder, and assigned an evaluation of 50 percent effective December 23, 2013.  As higher evaluations are available for the entire period on appeal, and the Veteran is presumed to seek the maximum allowable benefit, the issue of entitlement to higher evaluations for the entire period on appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file, or not relevant to the issue on appeal.


FINDINGS OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by symptoms of chronic sleep impairment, flattened affect, disturbances of motivation and mood, weekly nightmares and/or flashbacks, social isolation, occasional suicidal ideation without intent or plan, inability to establish and maintain effective social relationships, difficulty in adapting to stressful circumstances such as work or a work-like setting, and impaired impulse control marked by unprovoked irritability with periods of violence.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a 70 percent evaluation, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As it pertains to VA's duty to notify in this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for a psychiatric disorder.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  
The Veteran was afforded VA examinations in connection with his claim in December 2011, May 2013, and December 2015.  The Board finds that the VA examination reports and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations fully address the rating criteria relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In June 2015, the Board remanded this case with instructions to obtain outstanding and relevant VA and private medical records, and to afford the Veteran a VA examination to assess the current severity of his acquired psychiatric disorder.  A review of the Veteran's electronic claims file shows that all required development has been accomplished in compliance with the Board's remand directives.  Outstanding and relevant private and VA medical records were identified and associated with the claims folder, and the Veteran was afforded a relevant VA examination in December 2015 to assess the current severity of his psychiatric disorder.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a noncompensable evaluation when a mental disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran first filed a claim of entitlement to service-connection for an acquired psychiatric disorder, including PTSD and anxiety, in May 2011 and it was received by VA on May 17, 2011.

The Veteran underwent a VA mental health examination in December 2011.  At that time the Veteran reported that while stationed in Vietnam, his camp was overrun during the Tet Offensive.  During that time he reported experiencing mortar and rocket attacks, and witnessing death and injury on several occasions.  He reported that he witnessed his best friend get killed by a grenade.  Socially, the Veteran reported that he was in a supportive marriage, and employed as a truck driver.  Upon diagnostic testing, the Veteran demonstrated difficulty with attention, recall, and working memory as a result of mental health issues.  Upon mental status examination, the Veteran was appropriately dressed, his affect was blunted, and he was tearful when describing events witnessed in Vietnam.  His speech was normal, his eye contact was good, and his appeared to be of average intelligence.  Gross motor functioning was intact, and he had adequate insight and judgment.  The Veteran was oriented, and able to relate history in a logical and sequential manner.  He did not appear to be responding to internal stimuli.  The Veteran endorsed symptoms of recurrent images or thoughts occurring eight times per year, and nightmares occurring once every three to four months.  The Veteran did not endorse any symptoms of avoidance, hyperarousal, depression, mania, panic attacks, hallucinations, delusions, obsessive or ritualistic behaviors, or suicidal or homicidal ideations.  The Veteran reported that he had not sought regular psychotherapy or been prescribed psychotropic medication previously.  The examiner diagnosed anxiety disorder, not otherwise specified, and assigned a GAF of 65.  The examiner then indicated that the Veteran's anxiety disorder was productive of occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

In a November 2012 statement from the Veteran's wife, she reported that as long as she had known him, the Veteran had been very socially isolated.  She reported that the Veteran had difficulty talking about his time in Vietnam, and that she witnessed him suffer from nightmares and flashbacks.  She indicated that the Veteran left the December 2011 VA examination early because it was so upsetting for him to discuss his experiences in Vietnam.  She reported that his nightmares had been increasing in frequency, and he was becoming increasingly socially withdrawn.  

The Veteran underwent another VA examination in May 2013.  At that time the Veteran reported he was currently married to his second wife, and that he had three children from a previous marriage with whom he did not have any contact.  He reported that was socially isolated.  He was unable to name any hobbies, and reported spending his day working, and that he only had friends through work.  The Veteran also relayed that he was involved in a recent physical altercation at work.  Since his last examination, the Veteran reported experiencing a worsening of his symptoms.  Specifically, the Veteran reported occasionally waking up in a cold sweat, and only getting four and a half hours of sleep per night.  He stated that he would get anxious when taking about Vietnam, and generally avoided discussing it.  He also reported being easily angered around others, and having intermittent low moods.  In addition, the Veteran reported having suicidal ideation over three years prior following the suicide of a close friend.  Upon mental status examination, the Veteran's grooming and hygiene were good, and he was alert and oriented.  His mood was euthymic and his affect was congruent.  His thought processes were logical and goal oriented, without evidence of hallucinations or delusions.  The Veteran's speech was normal, and he had no sensory impairment.  He denied current suicidal or homicidal ideation.  Diagnostic testing showed that the Veteran's cognitive functioning was on the low end of normal.  His orientation, memory, reasoning, and judgment were intact.   The examiner identified current symptoms of anxiety, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner then indicated that the Veteran's anxiety disorder was productive of occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

In an October 2013 informal conference report, the Veteran's representative indicated that he was concerned that the Veteran was unable to fully complete the recent examination due to "memories."

In the December 2013 substantive appeal, the Veteran's represented indicated that the Veteran had significant difficulty discussing his feelings.  In addition, the Veteran's representative relayed that the Veteran had not previously sought mental health treatment due to living over two hundred miles away from the closest VA medical center.  The representative also asserted that the May 2013 VA examination was inadequate, as it failed to account for the Veteran's reported symptoms of chronic sleep impairment, recurrent and intrusive memories of events in Vietnam, avoidance behaviors, intermittent low mood, and history of being easily angered.

In a December 2013 statement from the Veteran, he reported that being self-employed had allowed him to make a living without significant interaction with others; however, he reported that his job was starting to require more interaction with others.  The Veteran then explained that change had caused increased anxiety and difficulty controlling his mental health symptoms.

In April 2014 the Veteran presented for mental health treatment at the High Plains Mental Health Center (High Plains).  At that time, the Veteran reported that he was experiencing severe anxiety, nightmares, and uncontrollable anger that negatively affected his relationship with his spouse.  He indicated that he was self-employed as an owner/operator of a trucking company.  He reported that he had frequent nightmares, and that occasionally he would awake into a flashback.  Upon mental status examination, the Veteran was appropriately groomed, his intellect was average, his mood was irritable, his affect was appropriate, and his speech was normal.  He endorsed auditory hallucinations and flashbacks.  He was oriented, and his behavior was normal.  His insight was fair, but his recent and remote memory was impaired.  The Veteran denied suicidal or homicidal thoughts.  The treatment provider diagnosed PTSD characterized by avoidance behavior, difficulty concentrating, difficulty falling asleep, irritability, bad dreams, diminished interest in activities, re-experiencing traumatic events, and intrusive memories.  A GAF score of 45 was assigned for serious symptoms; or serious impairment in social, occupational, or school functioning.

At a May 2014 High Plains appointment, the Veteran reported having an altercation outside of work, ongoing sleep difficulty, and poor anger management.  He stated that he had frequent arguments with his wife.  At a June 2014 High Plains appointment, the Veteran reported a serious altercation with another driver that resulted in the Veteran hitting the other driver several times until another person intervened.  He stated that while his sleep had improved some, he continued to experience flashbacks that could last several days.  In a July 2014 High Plains record, it was reported that the Veteran's anger may have improved, as he only had one major anger outburst since the prior session where he screamed at a gas station attendant.  The Veteran indicated that he had fallen out of bed on two occasions due to flashbacks at night.  Later that month, the Veteran again presented to High Plains and reported that he had recently begun taking medication that resulted in improved sleep and reduced flashbacks.  He reported having one major episode of aggression since the last session in which he got into a "scuffle" with another driver. 

In July 2014, the Veteran presented to Decatur Health System for PTSD medication management.  The Veteran relayed that over recent years he had begun to experience increasing number of nightmares, and increased feelings of anger and aggression.  He reported that he was getting into frequent verbal altercations with others.  The Veteran's medication was adjusted at that time.  The Veteran presented to the same clinic for follow up the next month.  The Veteran reported that his sleeping had improved, but the feelings of anger and aggression had not.

In August 2014, the Veteran again presented to High Plains for therapy.  At that time he reported that things were "better" over the prior month, and that he had no anger outbursts since the last session.  He reported improved sleep, and only one flashback.  At an October 2014 High Plains Appointment, the Veteran reported losing his temper twice, resulting in physical altercations with a family member and a co-worker.  He also reported an increase in night terrors of twice per week up from once per month.  

At a November 2014 High Plains appointment, the Veteran continued to endorse nightmares that happened multiple times at night.  In December 2014, the Veteran reported ongoing and increased sleep difficulty, and reported one physical altercation over the past month.  Similarly, at a January 2015 High Plains appointment the Veteran reported that he was only averaging two and a half to three hours of sleep per night due to nightmares and flashbacks.  He reported being involved in another physical altercation over the prior month.  

In a May 2015 High Plains record, it was reported that the Veteran's physical health had declined and he was at risk of losing his job.  The Veteran reported being under a lot of stress, but that overall his mood had been "pretty good," with some occurrence of flashbacks and sleep disturbance reported.  Later that same month, the Veteran again reported ongoing sleep disturbances; however, he indicated that he had been able to avoid additional physical confrontations.  Overall, he reported that his mood had improved despite significant stress.  At a June 2015 High Plains appointment, the Veteran reported that he was experiencing increased flashbacks and night terrors, decreased motivation, but that overall that his temper had improved with reduced physical conflict over the prior month.  The Veteran continued to endorse the same symptomatology at a July 2015 High Plains appointment, as well as increased family and environmental stressors.

The Veteran was afforded a VA PTSD examination in December 2015.  At that time the Veteran's wife relayed that the Veteran had anger management problems and tended to isolate himself, which negatively impacted the couple's social relationships.  She stated that whenever he was asked about his time in Vietnam, the Veteran would become very angry and distressed, and would sometimes abruptly leave the situation.  She further reported that the Veteran would thrash in his sleep due to nightmares.  The Veteran reported that he would typically spend his day working as a truck driver, or at home.  He stated that he had very little interaction with people other than his wife, and a neighbor to whom he spoke three to four times per year.  He stated that he was agitated, anxious, irritable, and distrustful around others.  The Veteran indicated that he had owned his own trucking business for many years and continued to work.  He reported several incidents in which he got into physical altercations with others, approximately six times over the past three years.  Upon interview, the Veteran reported experiencing nightly nightmares and averaging three hours of sleep per night.  The examiner identified symptoms of anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances such as work or a work-like setting, and impaired impulse control marked by unprovoked irritability with periods of violence.  The examiner stated that those symptoms were productive of occupational and social impairment with reduced reliability and productivity.   The Veteran's PTSD did not impair his general activities of daily living. Upon mental status examination, the Veteran's grooming and hygiene were appropriate, and his speech was normal with some poverty of speech noted.  The Veteran was visibly anxious and agitated during the evaluation, and appeared mildly to moderately distressed hearing his wife's report of his behavior.  His affect was mildly agitated.  The Veteran's thought processes were linear, and he denied homicidal or suicidal ideations.  There was no evidence of psychosis.  The Veteran's intelligence was normal, his thoughts were appropriately abstract, and he was fully oriented.  His insight was mildly impaired, but his judgment was unimpaired.  His memory was intact.  The examiner noted that while the Veteran was able to function adequately when he was alone driving his truck, he had significant problems in work-like settings that involved anything more than minimal interaction with others.  The examiner diagnosed PTSD, and stated that since his last evaluation, the Veteran's symptoms had worsened significantly.  In addition, the examiner stated that due to his reticence to discuss his experiences in Vietnam at prior VA examinations, it was likely that those examinations were compromised by the Veteran's agitation and avoidance symptoms.  Specifically, the examiner indicated that the Veteran had underreported symptoms at prior examinations.

In a January 2016 statement, the Veteran's representative asserted that the Veteran's symptoms at least warranted a 70 percent evaluation.  In addition, the representative also stated that the correct effective date for the increase should have been the date that the Veteran first filed his claim.

The foregoing evidence demonstrates that for the entire period on appeal, and resolving all doubt in favor of the Veteran, his PTSD (previously diagnosed as anxiety disorder, not otherwise specified) has warranted a 70 percent evaluation.  Overall, the Veteran's PTSD has been characterized by chronic sleep impairment, flattened affect, disturbances of motivation and mood, weekly nightmares and/or flashbacks, social isolation, suicidal ideation without intent or plan, inability to establish or maintain effective social relationships, difficulty in adapting to stressful circumstances such as work or a work-like setting, and impaired impulse control marked by unprovoked irritability with periods of violence.  See November 2012 lay statement from Veteran's wife (noting that the Veteran had chronic nightmares and flashbacks and was socially isolated); see High Plains treatment records from April 2014 to July 2015 (documented several instances of violence towards others, chronic nightmares and flashbacks, social isolation, and marital discord); see December 2015 VA examination (noting that the Veteran had significant problems in a work-like setting, disturbances of motivation and mood, and impaired impulse control, inter alia).

While the 2011 and 2013 VA examinations were adequately based on the symptoms as reported by the Veteran at those times, the Board affords greater weight to the Veteran's wife's November 2012 statement, the private treatment records from High Plains, and the December 2015 VA examination.  Specifically, the December 2015 VA examiner explained that the Veteran had underreported his symptoms at prior VA examinations due to avoidance behaviors as a result of PTSD.  The Veteran and his representative have both asserted that the Veteran had significant difficulty discussing the full extent of his mental health issues on prior occasions.  See January 2016 statement.  Further, the statement from the Veteran's wife and treatment records from High Plains show that the Veteran's symptoms were significantly worse than reflected in the prior VA examinations.  For example, in April 2014 a High Plains treatment provider assigned the Veteran a GAF score of 45, indicative of serious symptoms; or serious impairment in social, occupational, or school functioning.  Thus, the Board does not find the findings of the 2011 and 2013 VA examiners to be reflective of the full scope of the Veteran's symptomatology at those times.  

The Board acknowledges that the 2015 VA examiner did not indicate that the Veteran was unable to establish or maintain effective relationships, as contemplated by the 70 percent evaluation criteria for PTSD.  However, the record shows that the Veteran had no social interaction outside of his wife, and that he was experiencing discord with his wife due to his anger and irritability.  See May 2014 High Plains record.  While the Veteran reported having work friends at the 2011 VA examination, that is not supported by the bulk of the evidence showing that the Veteran was socially isolated.  In addition, as noted above, the record shows that the Veteran has a history of underreporting his symptoms.  Thus, the Board finds that the evidence demonstrates that the Veteran is unable to establish or maintain effective social relationships; however, the evidence does not show total social impairment.

In addition, while the Veteran has maintained full time employment throughout the appeal, the Board finds it significant that the Veteran is only able to function effectively when he is alone driving his truck, and had significant problems in work-like settings involving more than minimum contact with others.  See December 2015 VA examination.  When interacting with coworkers, the Veteran reported increased stress and irritability, and High Plains treatment records note several work related physical conflicts as a result.  Thus, the Board finds that the evidence demonstrates significant occupational impairment.  

The evidence does not show that entitlement to an evaluation higher than 70 percent is warranted.  As noted above, although the evidence shows significant impairment, it does not demonstrate total occupational and social impairment.  The Veteran currently remains able to work and is maintaining his relationship with his wife.  Additionally, the record does not show that the Veteran's PTSD is characterized by symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform the activities of daily living, disorientation to time or place, or severe memory loss.  The December 2015 VA examination did note that the Veteran had auditory hallucinations during flashbacks; however the Veteran did not have persistent hallucinations.  Further, at that examination, the Veteran reported periods of violence that occurred around six times over the prior three years, and this is consistent with the High Plains treatment records.  Thus, the Veteran's periods of violence did not amount to persistent danger of hurting others.  Lastly, while some impairment in insight and memory was noted in the April 2014 High Plains record and the December 2015 VA examination, there was no indication of gross impairment.  Thus, the criteria for an evaluation higher than 70 percent for PTSD are not met.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD has more nearly approximated the 70 percent evaluation criteria for the entire period on appeal, which begins on May 17, 2011.  38 C.F.R. §§ 4.3, 4.130, DC 9411; see Mauerhan, 16 Vet. App. 436.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's PTSD symptomatology is expressly contemplated by the General Rating Formula for Mental Disorders as it contemplates all psychiatric symptoms that have any effect on occupational or social functioning.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A 70 percent, but no higher, evaluation for PTSD, previously diagnosed as anxiety disorder not otherwise specified, for the entire period on appeal is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


